 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID HAMILTON,                                     No. 2:19-cv-2210 JAM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    M. SON,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 16, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 8. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   /////

27   /////

28   /////
                                                          1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed April 16, 2021, ECF No. 8, are adopted in
 3   full; and
 4           2. Claim II of the complaint, which is based on allegations of sexual harassment, is
 5   dismissed without leave to amend.
 6

 7   DATED: June 28, 2021                           /s/ John A. Mendez
 8                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
